 



Amendment Number 4

TO

INFORMATION TECHNOLOGY SERVICES AGREEMENT

This is Amendment Number 4 (this “Amendment” or “Amendment 4”) to the
Information Technology Services Agreement dated as of January 1, 2003 (as
amended through the date of this Amendment, the “Agreement”) by and between Dex
Media, Inc. (“Dex”), and Amdocs, Inc. (“Amdocs”) and is made by Dex and Amdocs
effective as of August 13, 2004 (the “Amendment 4 Effective Date”).

     WHEREAS, Dex desires to procure from Amdocs, and Amdocs desires to provide
to Dex, Data Center and Managed Services (as defined in this Amendment), as New
Services provided pursuant to Section 11.5; and

     WHEREAS, the Parties desire to amend the Agreement to provide that the Data
Center and Managed Services are included thereunder, with such amendment to be
effected through this Amendment;

     NOW, THEREFORE, the Parties hereby agree as follows:

1. Introduction



  1.1   Except as otherwise specified in this Amendment, capitalized terms used
in this Amendment will have the same meanings as the same capitalized terms in
the Agreement.     1.2   Unless otherwise indicated, references to sections and
to schedules or other attachments are references to such sections or schedules
or other attachments of the Agreement.     1.3   In the event of any
inconsistency between provisions contained in this Amendment and provisions
contained in the Agreement, the provisions of this Amendment will have priority
with respect to such inconsistency, provided, however, the priority of
interpretation set forth in Section 21.15 shall continue to apply to the
Agreement as amended by this Amendment.     1.4   This Amendment consists of the
following sections:



  1.   Introduction     2.   Amendment of Agreement Provisions     3.   Data
Center and Managed Services

Page 1 of 31



--------------------------------------------------------------------------------



 



  4.   Restated Schedules     5.   Amended Schedules     6.   New Schedules



  1.5   This Amendment includes each of the following attached Annexes, all of
which are attached to this Amendment and incorporated into this Amendment by
this reference:



      Annex 1: Amendment to Schedule C (Key Vendor Positions and Personnel)    
    Annex 2: Amendment to Schedule E (Statement of Work)         Annex 3:
Restated Attachment E-1 (Roles and Responsibility Matrix:
                 Part A – Amdocs Customized Software Roles and Responsibilities
Matrix;
                 Part B – Non-Amdocs Customized Software Roles and
Responsibilities Matrix)
        Annex 4: Amendment to Schedule E.1
                 (Financial and Operational Responsibility Matrix)         Annex
5: New Schedule E.2 (Managed Third Parties)         Annex 6: New Schedule E.3
(Pass-Through Expenses)         Annex 7: Amendment No. 1 to Schedule G,
Attachments SLA-1 (Critical Service Level Matrix) and SLA-2 (Key Measurements
Matrix)         Annex 8: New Schedule H (Amendment 4 Transition Plan)        
Annex 9: Amendment No. 1 to Schedule J (Charges)         Annex 10: Restated
Schedule O.1 (Dex Facilities)         Annex 11: Reserved         Annex 12: New
Schedule O.3 (Data Center and Managed Services Software and Equipment)        
Annex 13: New Schedule O.5 (Additional Dex Provided Equipment)         Annex 14:
Amendment No. 1 to Schedule R (Reports)



  1.6   This Amendment constitutes an Order for purposes of Section 11.5 and the
services contemplated hereunder, notwithstanding the foregoing, shall constitute
New Services provided pursuant to Section 11.5; provided, however, this
Amendment shall not constitute an Order for purposes of Section 20.3(b).     1.7
  All other provisions of the Agreement shall remain unchanged by this Amendment
and following the execution of this Amendment the Agreement shall be the
Agreement as amended hereby.

Page 2 of 31



--------------------------------------------------------------------------------



 



2.   Amendment of Agreement Provisions:

     The following provisions of the Agreement are amended as follows:



  2.1   Section 2.1(12) (Definitions; Amdocs Third Party Software) is amended to
add the following new sentence to the end thereof: “Amdocs Third Party Software
shall include Software owned by Subcontractors and used in the performance of
the Data Center and Managed Services.”     2.2   Section 2.1(16) (Definitions;
Change) is amended to read in its entirety as follows:         “Change” means
any change (i) to the Amdocs Software, Amdocs Customized Software, Amdocs
Documentation, Amdocs Customized Documentation or Schedule O.4, including
changes to related programs, manual procedures, distribution parameters, or
schedules, or (ii) to the Services or to any Software, Equipment or systems for
which either Party has financial or operational responsibility pursuant to
Schedules E or E.1.     2.3   Section 2.1(69) (Definitions; New Services) is
amended to add the following new sentence to the end thereof: “In accordance
with Section 11.5(i), Minor DC&MS Change Requests shall not constitute New
Services”.     2.4   Section 2.1(76) (Definitions; Outsourcing Services) is
amended to read in its entirety as follows:         “Outsourcing Services” shall
mean all services, functions, responsibilities and tasks described in Section C
of Schedule E, as such services, functions, responsibilities and tasks may be
supplemented, enhanced, modified, or replaced in accordance with this Agreement,
including New Services agreed to with respect to such Services pursuant to
Section 11.5.     2.5   Section 2.1(82) (Definitions; Required Consents) is
amended to read in its entirety as follows:         “Required Consents” shall
mean the consents (if any) required to be obtained and to the extent provided in
this Agreement: (i) to grant Vendor the right to use and/or access the Dex Third
Party Software and Third Party Contracts in connection with providing the
Services; (ii) to grant Dex and the Eligible Recipients the right to use and/or
access the Vendor Owned Software, Amdocs Third Party Software and Amdocs
Equipment; (iii) to assign or transfer to Dex any Developed Materials; (iv) to
assign or transfer to Dex or its designee Vendor Owned Software, Amdocs Third
Party Software, Third Party Contracts or other rights following the Term, and
(v) all other consents required from third parties to enable the Vendor to
provide the Data Center and Managed Services or perform its obligations relating
to such Services hereunder, including, for the avoidance of doubt, such
obligations pursuant to Sections 4.2A and 4.3.

Page 3 of 31



--------------------------------------------------------------------------------



 



  2.6   Section 2.1 (Definitions; Services) is amended to read in its entirety
as follows:         “Service(s)” means, collectively: (i) the Outsourcing
Services; (ii) the Implementation and Transition Services (including Testing);
(iii) the Data Center and Managed Services; (iv) the Amendment 4 Transition
Services; (v) the Termination Assistance Services; and (vi) any services
provided pursuant to Section 11.5 (including the Services provided pursuant to
Amendment Number 3 to the Agreement).     2.7   Section 2.1 (Definitions) is
amended to add the following definitions:



  (106)   “Amendment 4” shall mean the amendment to this Agreement agreed to and
executed by the Parties and denominated as “Amendment 4.”     (107)   “Amendment
4 Commencement Date” shall mean the date of Dex’s written notice to Vendor of
the approval by Dex’s board of directors of this Amendment 4, on which date
Vendor will assume full responsibility for the Data Center and Managed Services.
    (108)   “Amendment 4 Effective Date” shall mean the date designated in
Amendment 4 as the “Effective Date” of Amendment 4.     (109)   “Amendment 4
Transition Plan” means the plan set forth in Schedule H (and Annex 8 to
Amendment 4) and developed pursuant to Section 4.2A, which identifies tasks,
functions, responsibilities and Deliverables to be undertaken by Vendor and Dex
in connection with the transition of the Data Center and Managed Services to
Vendor, and the dates by which each will be completed by Vendor and Dex, as
applicable.     (110)   “Amendment 4 Transition Period” shall mean the period
that commences on the Amendment 4 Effective Date and expires on the date
specified therefor in the Amendment 4 Transition Plan, unless expressly extended
or otherwise agreed to in writing by the Parties.     (111)   “Amendment 4
Transition Services” shall mean all services, functions, responsibilities, tasks
and Deliverables described in the Amendment 4 Transition Plan and Section 4.2A
to be performed or delivered by Vendor during the Amendment 4 Transition Period
in accordance with this Agreement, as such services, functions,
responsibilities, tasks and Deliverables may be supplemented, enhanced, modified
or replaced in accordance with this Agreement.

Page 4 of 31



--------------------------------------------------------------------------------



 



  (112)   “Data Center and Managed Services” shall mean all services, functions,
responsibilities and tasks described in Section D of Schedule E, as such
services, functions, responsibilities and tasks may be supplemented, enhanced,
modified, or replaced in accordance with this Agreement, including any New
Services agreed to with respect to such Services pursuant to Section 11.5.    
(113)   “Data Center and Managed Services Software and Equipment” shall mean the
Software and Equipment with respect to which the Data Center and Managed
Services shall be provided. Data Center and Managed Services Software and
Equipment shall include (i) all Software and Equipment with respect to which a
Party has financial or operational responsibility under Schedule E.1, (ii) all
Software and Equipment set forth in Schedule O.3, and (iii) all Software and
Equipment identified by Dex to be included in Data Center and Managed Services
Software and Equipment during the Term of the Agreement.     (114)   “Managed
Third Parties” shall mean the Dex third party contractors listed on
Schedule E.2, as such Schedule may be amended from time to time. The Parties
acknowledge that as of the Amendment 4 Effective Date, the only Managed Third
Party is Qwest Communications Corporation (or Affiliates) (“Qwest”).     (115)  
“Minor DC&MS Change Request” shall mean any function or activity or change
thereto related to the Data Center and Managed Services and/or the Data Center
and Managed Services Software and Equipment but other than the Outsourcing
Services that Dex requests Vendor to perform, and that: (a) is different from or
in addition to the Data Center and Managed Services; and (b) reasonably requires
five (5) person days or less effort to perform. Minor DC&MS Change Requests may
also include functions and activities consistent with the scope of the Data
Center and Managed Services as of the Amendment 4 Commencement Date, including
changes or efforts required to implement and operate routine new or additional
functions and activities associated with day-to-day activities in Dex’s business
operations such as implementation and support of new or replacement Equipment
and Software.     (116)   “Pass-Through Expenses” shall mean the expenses, if
any, listed in Schedule E.3, as such list may be amended by the Parties from
time to time, for which Dex is financially responsible, in accordance with
Section 11.2 of this Agreement, following processing and review of the third
party invoice by Vendor.

Page 5 of 31



--------------------------------------------------------------------------------



 



      Vendor shall not charge any handling or administrative charge in
connection with its processing or review of such invoices.



  2.8   Section 2.3 (Schedules and Attachments) is amended as follows:



  2.8.1   To add a new sentence at the beginning of the section, which reads as
follows:         Unless otherwise expressly stated, references to specific
Schedules include all numbered subsidiary Schedules (e.g., references to
Schedule E include not only Schedule E, but also Schedules E.1, E.2, E.3 and E.4
and Attachment E-1).     2.8.2   To delete “Outsourcing Services -” from title
of Schedule E.     2.8.3   To delete “Reserved” in the reference to Schedule E.2
and replace that word with “Managed Third Parties”.     2.8.4   To delete
“Reserved” in the reference to Schedule E.3 and replace that word with
“Pass-Through Expenses”.     2.8.5   To delete “Reserved” in the reference to
Schedule H and replace that word with “Amendment 4 Transition Plan”.     2.8.6  
To delete “Reserved” in the reference to Schedule O.3 and replace that word with
“Data Center and Managed Services Software and Hardware”.     2.8.7   To add
reference to a new Schedule O.5 entitled “Additional Dex Provided Equipment”.



  2.9   Section 3.1 (Initial Term) is amended to replace the reference to
“December 31, 2007” with “August 12, 2009.”     2.10   Section 4.1 (Outsourcing
Services) is amended to change its title to “Outsourcing Services and Data
Center and Managed Services” and further, as follows:



  2.10.1   Section 4.1(a) (Outsourcing Services) is amended to read in its
entirety as follows:         Outsourcing Services and Data Center and Managed
Services. Commencing upon Acceptance of each Module as provided in the
Implementation and Transition Plan, Vendor shall provide the Outsourcing
Services with respect to such Module to Dex, and, upon Dex’s written request, to
Eligible Recipients designated by

Page 6 of 31



--------------------------------------------------------------------------------



 



      Dex. Commencing upon the Amendment 4 Commencement Date (or, if later, the
date on which Vendor assumes responsibility for the Services in question in
accordance with the Amendment 4 Transition Plan), Vendor shall provide the Data
Center and Managed Services to Dex, and, upon Dex’s written request, to Eligible
Recipients designated by Dex. The Outsourcing Services and the Data Center and
Managed Services shall consist of the services, functions and responsibilities
described in Schedule E, as they may evolve or be supplemented, enhanced,
modified or replaced in accordance with this Agreement. Dex shall be responsible
for providing that Vendor will be entitled to enter and use Qwest’s hosting
facilities as described in Schedule O.1.



  2.11   A new Section 4.2A (Amendment 4 Transition Services) is added to the
Agreement, which reads as follows:



      4.2A Amendment 4 Transition Services



  (a)   Amendment 4 Transition Services. During the Amendment 4 Transition
Period, Vendor shall perform the Services described in the Amendment 4
Transition Plan attached as Schedule H (and Annex 8 to Amendment 4), including
in accordance with any Amendment 4 Transition Milestones set forth therein. To
the extent any tasks, functions or responsibilities not described in the
Amendment 4 Transition Plan are an inherent part of the Services described
therein or are required in connection with the transition of the Data Center and
Managed Services to Vendor, such tasks, functions and responsibilities shall be
deemed to be part of the Amendment 4 Transition Services to be performed, as if
such tasks, functions and responsibilities were specifically described in the
Amendment 4 Transition Plan. Vendor also shall provide cooperation and
assistance reasonably required in connection with Dex’s evaluation or testing of
the Deliverables specified in the Amendment 4 Transition Plan. Unless otherwise
agreed, Dex shall not incur any charges, fees or expenses payable to Vendor or
third parties in connection with the Amendment 4 Transition Services, other than
those charges, fees and expenses specified in Schedule J, and those incurred by
Dex in connection with its performance of tasks designated in the Amendment 4
Transition Plan or otherwise under this Agreement as Dex’s responsibility.    
(b)   Amendment 4 Transition Plan. The Amendment 4 Transition Plan, identifies
(i) the Amendment 4 transition activities to be performed by Vendor and the
significant components and subcomponents of each such activity; (ii) the
Deliverables to be

Page 7 of 31



--------------------------------------------------------------------------------



 



      completed by Vendor; (iii) the date(s) by which each such activity or
Deliverable is to be completed (“Transition Milestones”); (iv) the contingency
or risk mitigation strategies to be employed by Vendor in the event of
disruption or delay; (v) any Amendment 4 Transition responsibilities to be
performed by Dex; (vi) any Amendment 4 Transition resources to be provided by
Dex; and (vi) a reasonably detailed work plan which shall identify Amendment 4
Transition activities to be performed during the Amendment 4 Transition Period.
    (c)   Performance. Vendor shall perform the Amendment 4 Transition Services
in a manner that will not (i) materially disrupt or adversely impact the
business or operations of Dex, (ii) materially degrade any of the Services then
being received by Dex, or (iii) materially interfere with Dex’s ability to
obtain the full benefit of the Services available during the Amendment 4
Transition Period, except as may be otherwise specifically provided in the
Amendment 4 Transition Plan or as otherwise agreed in writing by the Parties.
Vendor shall identify and resolve, with Dex’s reasonable assistance and
cooperation, any problems that may impede or delay the timely completion of each
task in the Amendment 4 Transition Plan that is Vendor’s responsibility and
shall use commercially reasonable efforts to assist Dex with the resolution of
any problems that may impede or delay the timely completion of each task in the
Amendment 4 Transition Plan that is Dex’s responsibility. Dex will promptly
notify Vendor in the event it determines that Dex will be delayed in, or
incapable of, performing any of its obligations under the Amendment 4 Transition
Plan. Except as otherwise expressly provided in this Agreement (including the
Amendment 4 Transition Plan), Vendor shall be responsible for providing the
facilities, personnel, and other resources necessary to provide the Services.  
  (d)   Reports. Vendor shall regularly report to Dex on its progress in
performing its responsibilities and meeting the timetable set forth in the
Amendment 4 Transition Plan. Written status reports shall be presented at least
monthly in a manner agreed upon by the Parties, and oral reports shall be
provided more frequently if reasonably requested by either Party. Promptly upon
receiving any information indicating that Vendor may not perform its
responsibilities or meet the timetable set forth in the Amendment 4 Transition
Plan, Vendor shall notify Dex in writing of material delays and shall identify
for Dex’s consideration and approval specific measures to address such delay and
mitigate the risks associated therewith.

Page 8 of 31



--------------------------------------------------------------------------------



 



  (e)   Suspension or Delay of Transition Activities. Dex reserves the right, in
its sole discretion, to suspend or delay the performance of the Amendment 4
Transition Services and/or the transition of all or any part of the Data Center
and Managed Services. If Dex elects to exercise this right, Dex shall reimburse
Vendor for any additional costs reasonably incurred by Vendor as a direct result
of such decision, but only to the extent Vendor notifies Dex in advance of such
costs and prior to incurring such costs and uses commercially reasonable efforts
to minimize such costs.     (f)   Failure to Meet Amendment 4 Transition
Milestones. The Parties acknowledge and agree that the Amendment 4 Transition
Plan may specify various Amendment 4 transition milestones by which material
identified Amendment 4 transition activities and/or deliverables are to be
completed. Subject to any applicability of Section 10.2 or 18.2, if Vendor fails
to meet an Amendment 4 Transition Milestone as designated in the Amendment 4
Transition Plan, Vendor shall reimburse Dex for any additional costs reasonably
incurred by Dex as a direct result of such failure and delay, but only to the
extent Dex uses commercially reasonable efforts to minimize such costs and to
reasonably inform Vendor thereof. Neither the Amendment 4 Transition nor the
activities and deliverables associated with individual Amendment 4 Transition
Milestones shall be deemed complete until Dex has determined that Vendor has
successfully completed them in accordance with the Acceptance criteria,
processes and standards identified in the Amendment 4 Transition Plan. Subject
to the provisions of Section 4.2A(g) and (h), such reimbursement shall be the
sole remedy for such delay.     (g)   Termination for Cause. In accordance with
the procedures set forth in Section 20.1(a) and subject to any applicability of
Section 10.2 and 18.2, Dex may terminate this Agreement for cause for Vendor’s
material failure to perform the Amendment 4 Transition Services, including
material default in meeting Amendment 4 Transition Milestone(s).     (h)  
Consequence of Termination for Failure to Meet Amendment 4 Transition
Milestones. If this Agreement is terminated for cause pursuant to
Section 4.2A(g), notwithstanding Section 4.2A (f) and subject to Section 18.3,
Dex may recover the damages suffered by Dex or the Eligible Recipients in
connection with such a termination, provided that: (1) Vendor’s liability
arising from or relating to such termination shall in the aggregate be limited
to Two Million Dollars ($2,000,000); and (2) if such termination is based on
Vendor’s failure to meet an Amendment

Page 9 of 31



--------------------------------------------------------------------------------



 



  4   Transition Milestone, Vendor shall be entitled to set-off against such
damages any applicable costs reimbursed pursuant to Section 4.2A(f).



  2.12   Section 4.3 (Termination Assistance Services) is amended as follows:



  2.12.1   Section 4.3(b)(1) (Scope of Service; General Support) is amended to
add the following immediately after each reference to “Amdocs Customized
Software” in clauses (iii), (iv), (v) and (vi) thereof:
or any other Software then being used by Vendor or its Affiliates or
Subcontractors in the provision of the Data Center and Managed Services    
2.12.2   Section 4.3(b)(2) (Scope of Service; Hiring) is amended to replace the
first sentence thereof in its entirety with the following:
Dex or Dex’s designee shall be permitted to undertake, without interference from
Vendor or Vendor Affiliates (including counter-offers), to hire, effective after
the later of the termination of the Term or completion of any Termination
Assistance Services requested under Section 4.3(a)(1) or Section 4.3(a)(2),
(i) any of the On-Site Vendor Personnel or Vendor Personnel who were On-Site
Vendor Personnel within the 12-month period prior to the expiration or
termination date and performing Outsourcing Services, or (ii) any of the Vendor
Personnel primarily assigned to perform Data Center and Managed Services within
the 12-month period prior to the expiration or termination date.     2.12.3  
Section 4.3(b)(3) (Scope of Service: Software) is amended to add “and Vendor
Owned Software” immediately after the reference to “Amdocs Third Party Software”
therein.



  2.13   Section 4.4(b) (Use of Third Parties; Vendor Cooperation) is amended as
follows:



  2.13.1   to add the phrase “and any Vendor Owned Software” immediately after
each reference to “Amdocs Third Party Software” therein; and     2.13.2   to add
the phrase “and any other Equipment used by Vendor or its Affiliates or
Subcontractors in providing the Data Center and Managed Services” immediately
after each reference to “Amdocs Equipment” therein.

Page 10 of 31



--------------------------------------------------------------------------------



 



  2.14   Section 5.2 (Financial Responsibility) is amended to add a new sentence
at the end thereof which reads as follows: Notwithstanding the foregoing, in the
case of any Required Consents associated with the Data Center and Managed
Services that Dex is required to obtain and provide, Vendor will pay one-half of
the costs Dex incurs in order to obtain and provide such Required Consents, up
to a total payment by Vendor to Dex of $100,000, provided that Dex uses
commercially reasonable efforts to minimize such costs.     2.15   A new
Section 5.3 (Contingent Arrangements) is added, which reads as follows:



  5.3   Contingent Arrangements         If, despite using all commercially
reasonable efforts, either Party is unable to obtain any Required Consent
associated with the Data Center and Managed Services for which it is
responsible, the Parties shall use all commercially reasonable efforts to
determine and adopt mutually acceptable alternative approaches as are necessary
and sufficient to provide such Services without such Required Consent. In
addition, if the Parties are unable to obtain a Required Consent which has or
may reasonably be expected to have a material adverse impact on the use or
enjoyment of the Data Center and Managed Services by Dex or the Eligible
Recipients, Dex may terminate the Data Center and Managed Services for
convenience in accordance with Section 20.3(a), provided, however, that the
one-hundred-eighty (180) day notice period shall be decreased to ninety
(90) days and Dex shall not be obligated to pay any Termination Charge in
connection with such termination.



  2.16   Section 6.4 (Software) is amended as follows:



  2.16.1   Section 6.4(b) (Operational Responsibility) is amended to add the
following sentence to the end thereof:
        Notwithstanding the foregoing, without limiting the provisions of
Section 9.5, with respect to Software and related Third Party Contracts for
which Vendor is operationally responsible under Schedule E.1 and used in
connection with the Data Center and Managed Services, Vendor shall be
responsible for performing all the activities for which Vendor is responsible in
accordance with Schedule E.



  2.17   Section 6.5 (Equipment) is amended as follows:



  2.17.1   Section 6.5(a) (Dex Provided Equipment and Associated Software) is
amended to replace the first and second sentence in its entirety with the
following:

Page 11 of 31



--------------------------------------------------------------------------------



 



      Dex shall make available (at no cost to Vendor) for Vendor’s use at the
Dex Facilities the personal computing equipment and associated Software
described in Section 3.1.2 of Schedule O.4 and in Schedule O.5 (collectively,
the “Dex Provided Equipment”), solely as necessary and exclusively for the
On-Site Vendor Personnel and the Vendor Personnel located at Dex Facilities
performing Data Center and Managed Services, in each case strictly for the
purpose of enabling such Vendor Personnel to perform the Services and Dex shall
have no obligation to provide new Equipment or Software beyond that specified in
Section 3.1.2 of Schedule O.4 and in Schedule O.5 unless expressly agreed by the
Parties. Dex will provide maintenance (including routine Software upgrades) and
support, including technology refreshment, for the Dex Provided Equipment in
accordance with its then regular maintenance, support and refreshment practices
for similarly situated equipment of Dex personnel at the respective Dex
Facility, except to the extent that such activities are to be performed by
Vendor, as part of the Data Center and Managed Services. For avoidance of doubt,
the foregoing shall not relieve Dex of its obligations to pay Charges hereunder.



  2.17.2   Section 6.5(c) (Operational Responsibility) is amended to add the
following sentence to the end thereof:         Notwithstanding the foregoing,
without limiting the provisions of Section 9.5, with respect to any other
Equipment and related Third Party Contracts for which Vendor is operationally
responsible under Schedule E.1, Vendor shall be responsible for performing all
the activities for which Vendor is responsible in accordance with Schedule E.



  2.18   Section 6.8 (License to Vendor Owned Software and Amdocs Third Party
Software) is amended to read in its entirety as follows:         Effective as of
the Effective Date and to the extent necessary to:



  (i)   receive the full benefit of the Services under this Agreement during the
Term and any Termination Assistance Services period;     (ii)   perform or have
performed information technology services

Page 12 of 31



--------------------------------------------------------------------------------



 



      of the nature of the Services on behalf of Dex and/or the Eligible
Recipients; and



  (iii)   perform or have performed ancillary services and functions ancillary
to the Services for Dex and/or the Eligible Recipients, including related
information technology services and functions;



      Vendor hereby grants to Dex and the Eligible Recipients, at no additional
charge, a non-exclusive, royalty-free right and license to access and/or use
(i) the Vendor Owned Software, and (ii) subject to obtaining any Required
Consents, the Amdocs Third Party Software (including related documentation,
methodology and tools). In addition, at no additional Charge, Vendor hereby
grants to Dex’s third party contractor(s) a non-exclusive, royalty-free right
and license to access and/or use such Vendor Owned Software or Amdocs Third
Party Software (including related documentation, methodology and tools) during
the Term and any Termination Assistance Services period, for the benefit of Dex
and the Eligible Recipients, as and to the extent necessary for such third party
contractor to:



  (i)   monitor, access, interface with or use such Software then being used by
Vendor;     (ii)   perform information technology services and functions of the
nature of the Services on behalf of Dex and/or the Eligible Recipients; and    
(iii)   perform or have performed ancillary services and functions ancillary to
the Services for Dex and/or the Eligible Recipients, including related
information technology services and functions;



      provided, that any such Dex third party contractor shall comply with
Vendor’s reasonable security and confidentiality requirements applicable to such
Vendor Owned Software or Amdocs Third Party Software, including the signing of a
non-disclosure agreement with Vendor as specified in Section 13.3(b)(ii). Except
as otherwise expressly provided in this Agreement, Vendor Owned Software shall
remain the property of Vendor.

Page 13 of 31



--------------------------------------------------------------------------------



 



  2.19   A new Section 6.11 (Managed Third Parties) is added to the Agreement,
which reads as follows:



  6.11   Managed Third Parties.



      Vendor shall manage the Managed Third Parties in accordance with
Schedule E and be responsible for performing all the activities for which Vendor
is responsible in accordance with Schedule E. To the extent specified in
Schedule E.2 or agreed in writing by the Parties, Vendor shall be responsible
for costs and charges and other obligations of Dex associated with such Managed
Third Parties. Vendor shall be Dex’s and the Eligible Recipients’ sole point of
contact regarding the services provided by such Managed Third Parties.



  2.20   Section 8.1(a)(i) (Transitioned Personnel; Offers and Employment;
Vendor Offers of Employment) is amended in its entirety to read as follows:    
    Vendor (i) may extend offers of employment to those Dex Personnel identified
by Dex as potential Vendor hires pursuant to the Implementation and Transition
Plan who apply for such employment by submitting an employment application form
to Vendor, and (ii) shall extend offers of employment to those Dex Personnel
identified by Dex as potential Vendor hires pursuant to the Amendment 4
Transition Plan (in each case, the “Potential Employees”). Such offers shall be
for employment for an indeterminate period of time with Vendor in positions
comparable to those held by such employees at Dex. Such personnel will have
initial base wages or salaries comparable to those paid by Dex as of the date of
such offers, and will receive employee benefits as specified in Section 8.2(a)
and, if hired pursuant to the Implementation and Transition Plan, Schedule M.
Dex employees accepting such offers shall be hired by Vendor (i) no later than
the date of the expiration of the Implementation and Transition Period in the
case of Potential Employees under the Implementation and Transition Plan, or
(ii) no later than the date(s) indicated in the Amendment 4 Transition Plan,
unless, in either case, otherwise agreed by the Parties.     2.21  
Section 8.1(b) (Minimum Retention) is amended by deleting the first sentence of
such section in its entirety and replacing it with the following two sentences:
        In the event Vendor terminates the employment of a Transitioned Employee
hired pursuant to the Implementation and Transition Plan within the first twelve
(12) months after his or her Employment Effective Date for any reason other than
for cause or performance, Vendor shall provide such Transitioned Employee with a
severance payment in accordance with Section 8.2(d). In the case of Transitioned
Employees hired pursuant to the Amendment 4 Transition Plan, Vendor agrees that
it shall not terminate any such Transitioned Employee other than for performance
or cause prior within four (4) months of their Employment Effective Date.

Page 14 of 31



--------------------------------------------------------------------------------



 



Page 15 of 31



--------------------------------------------------------------------------------



 



  2.22   Reserved.     2.23   Section 9.4 (Quality Assurance) is amended as
follows:



  2.23.1   Section 9. 4(a) (Processes and Procedures) is amended to add the
following at the end of such section:         Without limiting the foregoing,
the processes, procedures and controls developed and implemented by Vendor with
respect to the Data Center and Managed Services shall provide for: (i) the
maintenance of a strong control environment for day-to-day operations; (ii) the
performance of annual internal control self-assessments with respect to such
Services; and (iii) an internal audit function sufficient to monitor the
processes and systems used to provide the Services (i.e., perform audits, track
control measures, communicate status to management, drive corrective action,
etc.).     2.23.2   A new Section 9.4(c) (Data Center and Managed Services
Processes and Procedures) is added, which reads as follows:



  (c)   Data Center and Managed Services Processes and Procedures. Vendor shall
use the quality assurance processes, procedures and controls specified in
Schedule E for ensuring the quality of the Data Center and Managed Services. No
failure or inability of the quality assurance procedures to disclose any errors
or problems with the Data Center and Managed Services shall excuse Vendor’s
failure to comply with the Service Levels and other terms of this Agreement.



  2.24   Section 9.6 (Change Control) is amended as follows:



  2.24.1   Section 9.6(a) (Change Control; Compliance with Change Control
Procedures) is amended as follows:



  2.24.1.1   To replace the parenthetical appearing in the first sentence in its
entirety with the following:         (which shall reflect Dex’s control of
Strategic Decisions, architecture, standards and plans described in Section 9.5
and the applicable provisions of Schedule E)

Page 15 of 31



--------------------------------------------------------------------------------



 



  2.24.1.2   To add “or any other Software or Equipment used by Vendor or its
Affiliates or Subcontractors to provide the Data Center and Managed Services”
immediately following the reference to “Amdocs Equipment” in the second sentence
thereof.



  2.24.2   Section 9.6(b) (Change Control; Change Costs) is amended to add “or
any other Software or Equipment used by Vendor or its Affiliates or
Subcontractors to provide the Data Center and Managed Services” immediately
following the reference to “Amdocs Equipment” in both clauses (ii) and
(iii) thereof.     2.24.3   Section 9.6(c) (Change Control; Approval by Dex) is
amended to add “or any other Software or Equipment used by Vendor or its
Affiliates or Subcontractors to provide the Data Center and Managed Services and
any other Software or Equipment about which information respecting such
potential affect is reasonably requested by Dex (and reasonably within Vendor’s
scope of knowledge)” immediately following the reference to “Amdocs Customized
Software” in the penultimate sentence thereof.     2.24.4   Section 9.6(h)
(Change Control; Comparisons) is amended to add “or any other Software or
Equipment used by Vendor or its Affiliates or Subcontractors to provide the Data
Center and Managed Services and any other Software or Equipment about which
information respecting such potential affect is reasonably requested by Dex (and
reasonably within Vendor’s scope of knowledge)” immediately following the
reference to “Amdocs Equipment” in the first sentence thereof.



  2.25   Section 9.7 (Software Currency) is amended as follows:



  2.25.1   Section 9.7(a) (Software Currency; Currency of Software) is amended
in its entirety to read as follows:



  (a)   Currency of Software. Subject to and in accordance with Sections 6.4,
9.5, 9.6, 9.7(c) and Schedule J, Vendor agrees to maintain reasonable currency
for the Amdocs Customized Software and the Third Party Software used in
conjunction with the Amdocs Customized Software as set forth in Section 3.1.1 of
Schedule O.4 and any other Software for which Vendor is financially or
operationally responsible under this Agreement, and to provide support for new
releases and versions of such Software. For purposes of this Section,
“reasonable currency” shall mean that, as directed by Dex, (i) Vendor shall
maintain the

Page 17 of 31



--------------------------------------------------------------------------------



 



      applicable Software within one Major Release of the then current Major
Release of such Software, and (ii) Vendor shall install Minor Releases of the
Amdocs Customized Software and any other Software for which Vendor is
financially or operationally responsible under this Agreement as scheduled
pursuant to the change management procedures of the Policy and Procedures
Manual. Vendor shall promptly inform Dex of available Major Releases and Minor
Releases of Third Party Software used in conjunction with the Amdocs Customized
Software as set forth in Section 3.1.1 of Schedule O.4 and any other Software
for which Vendor is financially or operationally responsible under this
Agreement.



  2.25.2   Section 9.7(b) (Evaluation and Testing) is amended as follows:



  2.25.2.1   to add “and any other Software for which Vendor is financially or
operationally responsible under Schedule E” immediately after the reference to
“Amdocs Customized Software” in the first sentence thereof; and     2.25.2.2  
to replace clause (iii) in the first sentence in its entirety with the
following:         (iii)  adversely impact the functionality, interoperability,
performance or resource efficiency of the Amdocs Customized Software or other
Software used by Vendor or its Affiliates or Subcontractors to provide the Data
Center and Managed Services and any other Software or Equipment about which
information respecting such potential affect is reasonably requested by Dex (and
reasonably within Vendor’s scope of knowledge), or the Services (including
Service Levels)



  2.25.3   Section 9.7(c) (Approval by Dex) is amended as follows:



  2.25.3.1   to add “and prior to installing any other Software through
performance of the Data Center and Managed Services”, immediately following the
reference to “Schedule O.4” in the first sentence thereof; and     2.25.3.2   to
add “or other Software” immediately following the reference to “Amdocs
Customized Software” in the last sentence thereof.

Page 17 of 31



--------------------------------------------------------------------------------



 



  2.26   Section 9.8 (Year 2000 Compliance) is amended as follows:



  2.26.1   Section 9.8(c) (Third Party Equipment or Software) is amended to add
“or other Software used by Vendor or its Affiliates or Subcontractors in the
performance of the Data Center and Managed Services” immediately following the
reference to “Amdocs Third Party Software” in the first sentence thereof.



  2.27   Section 9.10 (Audit Rights) is amended as follows:



  2.27.1   Section 9.10(b) (Operational Audits) is amended as follows:



  2.27.1.1   to add immediately following the term, “Outsourcing Services” in
the second sentence thereof the following: “and Data Center and Managed
Services”; and     2.27.1.2   to add the following parenthetical clause to the
end of the second sentence thereof: “(including those associated with the
Sarbanes-Oxley Act of 2002 and the implementing regulations promulgated by the
United States Securities and Exchange Commission and Public Accounting Oversight
Board).”



  2.27.2   A new Section 9.10(i) is added, which reads as follows:



  (i)   SAS70 Audit. In addition to its other obligations under this
Section 9.10, Vendor shall assist Dex in connection with any performance Type II
Statement of Auditing Standards (“SAS”) 70 audits (or equivalent audits)
conducted with respect to any facility at or from which the Data Center and
Managed Services are provided (including for the avoidance of doubt, the hosting
facilities provided by Qwest). Vendor shall reasonably assist Dex in its
participation in the planning of such audits, including conferring as to the
scope and timing of each such audit and other requirements to facilitate
periodic compliance reporting by Dex and the Eligible Recipients under the
Sarbanes-Oxley Act of 2002 (and implementing regulations promulgated by the
United Securities and Exchange Commission and Public Accounting Oversight Board)
and comparable Laws in other jurisdictions. In the event the audit report from
any such audit recommends changes to the Data Center and Managed Services, the
Parties will

Page 18 of 31



--------------------------------------------------------------------------------



 



      jointly review and discuss such recommendations and the feasibility of
their implementation and, subject to the approval of Dex and the provisions of
Section 11.5, as applicable, Vendor shall implement such changes.



  2.28   Section 9.12 (Disbursements and Reimbursements) is amended as follows:



  2.28.1   Section 9.12(a) (Limited Agency) is amended to replace the first
sentence thereof in its entirety with the following:         Subject to
Section 10.1, Dex hereby appoints Vendor as its limited agent during the Term
solely for the purposes of and to the extent required and agreed by the Parties
for the administration of and payment of any Pass-Through Expenses, amounts
under Managed Third Party agreements and amounts under Third Party Contracts,
Equipment leases, and Third Party Software licenses for which Vendor is
financially responsible under Schedule E or E.1.



  2.29   Section 11.2 (Efforts to Minimize Retained Expenses) is amended to
change its title to “Pass-Through and Retained Expenses,” and to read in its
entirety as follows:



  11.2   Pass-Through and Retained Expenses.



  (a)   Procedures and Payment of Pass-Through Expenses. Unless otherwise agreed
by the Parties, Dex shall pay all Pass-Through Expenses directly to the
applicable suppliers following review, validation and approval of such
Pass-Through Expenses by Vendor. All approved Pass-Through Expenses as of the
Amendment 4 Commencement Date will be detailed in Schedule E.3. Before
submitting an invoice to Dex for any Pass-Through Expense, Vendor shall
(i) review and validate the invoiced charge, (ii) identify any errors or
omissions, and (iii) communicate with the applicable supplier to correct any
errors or omissions, resolve any questions or issues and obtain any applicable
credits for Dex. Vendor shall deliver to Dex the original supplier invoice,
together with any documentation supporting such invoice and a statement that
Vendor has reviewed and validated the invoiced charges, as quickly as reasonably
possible but in all events within fifteen (15) days after Vendor’s receipt
thereof; provided that, if earlier, Vendor shall use all commercially reasonable
efforts to deliver such invoice, documentation and statement at least five
(5) business days prior to the date on which payment is due or by which Supplier
offers a discount. To the extent Vendor fails to comply with its

Page 19 of 31



--------------------------------------------------------------------------------



 



      obligations hereunder, it shall be financially responsible for any
resulting discounts lost or any late fees or interest charges incurred by Dex
and/or the Eligible Recipients.



  (b)   Efforts to Minimize. Vendor will seek to identify methods of reducing
and minimizing Dex’s retained expenses and Pass-Through Expenses and will notify
Dex of such methods and the estimated potential savings associated with each
such method.



  2.30   Section 11.4(b) (Taxes; Sales, Use and Property Taxes) is amended to
add the following to the final sentence thereof: “and for any increase in any
such tax as a result of such Party moving any Equipment, Software or other
property used in connection with the Services under this Agreement to a
different jurisdiction”.     2.31   Section 11.5 (New Services, Enhancements and
Minor Enhancements) is amended as follows:



  2.31.1   The heading of Section 11.5 is amended to be: “New Services,
Enhancements, Minor Enhancements and Minor DC&MS Change Requests”     2.31.2  
The last sentence of Section 11.5(a) (New Services, Enhancements, Minor
Enhancements and Minor DC&MS Change Requests; Procedures) is amended in its
entirety to read as follows:         For the avoidance of doubt, (i) Minor
Enhancements and Minor DC&MS Change Requests shall not constitute New Services,
and (ii) unless otherwise agreed by the Parties (including pursuant to
Section 11.8(c)), Enhancements shall constitute New Services.     2.31.3   A new
Section 11.5(i) (New Services, Enhancements, Minor Enhancements and Minor DC&MS
Change Requests; Specific Procedures for Minor DC&MS Change Requests) is added
to read in its entirety as follows:



  (i)   Specific Procedures for Minor DC&MS Change Requests. The following
procedures, as further detailed in the Policy and Procedures Manual shall apply
to Minor DC&MS Change Requests:



  (i)   Dex will provide Vendor a description of any desired Minor DC&MS Change
Request.     (ii)   Vendor will review the provided Minor DC&MS Change Request
description and work with Dex to

Page 20 of 31



--------------------------------------------------------------------------------



 



      resolve and clarify any issues associated with the initiation and/or
performance thereof.



  (iii)   Following such resolution and clarification, if Dex determines to
proceed with the proposed Minor DC&MS Change Request, it will so notify Vendor.
    (iv)   Upon receipt of Dex’s notification to proceed with the Minor DC&MS
Change Request, Vendor will initiate performance of the Minor DC&MS Change
Request.     (v)   Minor DC&MS Change Requests do not constitute New Services
and shall not be subject to additional charge by Vendor, but shall be otherwise
subject to the general provisions of Section 11.5(a) as if constituting New
Services, and upon Vendor’s initiation of performance thereof, Minor DC&MS
Change Requests shall constitute Data Center and Managed Services.



  2.32   Section 11.10(b) (Refundable Items; Refunds and Credits) to add
“Pass-Through Expense,” immediately following the term “retained expense” in the
first sentence thereof.     2.33   A new Section 11.12 (Benchmarking Reviews) is
added to the Agreement, which reads as follows:



  11.12   Benchmarking Reviews.



  (a)   Benchmarking Review. After twenty four (24) months following the
Amendment 4 Commencement Date and from time to time thereafter, Dex may, at its
expense and subject to this Section 11.12, engage the services of an independent
third party (a “Benchmarker”) to compare the quality and cost of the Data Center
and Managed Services against the quality and cost of other well managed service
providers performing Equivalent Services to ensure that Dex is receiving from
Vendor Competitive Pricing for Equivalent Quality, as such terms are defined in
Section 11.12(b) (such comparison is referred to hereinafter as the
“Benchmarking”).     (b)   As used in this Section 11.12:



  (i)   “Equivalent Services” shall mean: (i) services that are reasonably
equivalent to the Data Center and Managed

Page 21 of 31



--------------------------------------------------------------------------------



 



      Services; (ii) services that are performed with respect to software and
equipment that are reasonably equivalent to the Data Center and Managed Services
Software and Equipment; and (iii) services that are performed at a facility in
North America that is equivalent to the Vendor Facility in North America at
which the Data Center and Managed Services are performed.



  (ii)   “Competitive Pricing” shall mean prices that are equal to or less than
the average prices charged by other well managed information technology service
providers for Equivalent Services and Equivalent Quality over a five-year term.
    (iii)   “Equivalent Quality” shall mean a level of compliance with service
levels that are reasonably equivalent to the Service Levels applicable to the
Data Center and Managed Services, by other well managed information technology
service providers providing Equivalent Services, that is equal to or better than
the Vendor’s level of compliance with such Service Levels.



      To the extent any of the foregoing comparable factors shall not be
reasonably available to the Benchmarker, the Benchmarker shall be entitled to
make appropriate normalizing adjustments and assumptions to such data as the
Benchmarker shall have available to it, all in the reasonable judgment of the
Benchmarker.     (c)   In performing the Benchmarking, the Benchmarker shall
consider the following factors as and to the extent it reasonably deems
appropriate:



  (i)   whether vendor transition charges are paid by the customer as incurred
or amortized over the term of the agreement;     (ii)   the extent to which
vendor pricing includes the purchase of the customer’s existing assets;    
(iii)   the extent to which supplier pricing includes the cost of acquiring
future assets;     (iv)   the extent to which this Agreement calls for Vendor to
provide and comply with unique Dex requirements;     (v)   whether Non-Income
Taxes are included in such pricing or stated separately in supplier invoices;

Page 22 of 31



--------------------------------------------------------------------------------



 



  (vi)   the term of the agreement;     (vii)   the ability of the vendor to
raise prices or otherwise increase its charges during the term;     (viii)  
whether the vendor is a known and reputable provider of Equivalent Services;    
(ix)   fixed price as opposed to time and materials charges;     (x)   the
vendor’s obligations and performance under the related service level agreements
and any penalties or credits associated with failure to comply with service
levels;     (xi)   the extent of the warranties and indemnities provided by the
vendor; and     (xii)   any other provisions affecting the benefits and risks
inherent in each transaction.



  (d)   General. Any Benchmarker engaged by Dex shall execute a non-disclosure
agreement substantially in the form attached hereto as Exhibit 1. Vendor shall
fully cooperate with Dex and the Benchmarker during such effort and shall
provide the Benchmarker reasonable access to premises, equipment and information
reasonably required by the Benchmarker to conduct the Benchmarking, at Vendor’s
expense. The Benchmarking shall be conducted so as not to unreasonably disrupt
Vendor’s normal operations.     (e)   Result of Benchmarking. If the Benchmarker
finds that the Charges paid by Dex for all of the Data Center and Managed
Services are higher than Competitive Pricing, the following provisions shall
apply:



  (i)   Vendor’s Charges for the Data Center and Managed Services following the
Benchmarking will be reduced by the amount required for such Charges to
constitute Competitive Pricing, subject to the remainder of this Section.    
(ii)   Notwithstanding the foregoing, on the basis of any Benchmarking, Vendor
will not be required to reduce its Charges for the Data Center and Managed
Services by more than ten (10%) percent, without the Vendor’s consent. If, on
the basis of any Benchmarking, such Charges would need to be reduced by more
than ten percent (10%) in order for them to constitute Competitive Pricing, and
Vendor

Page 23 of 31



--------------------------------------------------------------------------------



 



      does not consent to such reduction, Dex will be entitled to terminate the
Data Center and Managed Services for convenience in accordance with Section
20.3(a). In the event of any such termination, the following provisions shall
apply: (i) Dex will be required to pay all Termination Charges payable under
Section 20.3(a) and Schedule J as a result of such termination, (ii) Dex shall
extend offers of employment to any of the Transitioned Employees from the
Amendment 4 Transition then remaining in the employ of Vendor and dedicated to
the provision of Data Center and Managed Services, with such offers being offers
of employment for an indeterminate period of time with Dex and in positions
comparable to those then held by such employees at Vendor, at initial base wages
or salaries comparable to those paid by Vendor (as measured from ninety
(90) days prior to the application of this subsection) and with employee
benefits consistent with those then offered by Dex; and (iii) the written notice
required of Dex shall be reduced to ninety (90) days.



  (f)   Vendor Review. Dex shall provide Vendor with a copy of the Benchmarker’s
report and Vendor shall have forty-five (45) days to review such report and
contest the Benchmarker’s findings. The Benchmarker shall cooperate with the
Vendor during such review (at Vendor’s expense), including by providing
information relating to the Benchmarker’s report and findings requested by
Vendor. If the Parties are unable to agree upon the validity of such findings or
the amount of the reductions in Vendor’s Charges, the matter shall be resolved
pursuant to the dispute resolution procedures set forth in Article 19.
Reductions in Vendor’s Charges shall be implemented effective as of the date the
Benchmarker’s report was first provided to Vendor.



  2.34   A new Section 11.13 (Major Events) is added to the Agreement, which
reads as follows:         Section 11.13 Major Events



  (a)   Extraordinary Events. As used in this Agreement, an “Extraordinary
Event” means an event or discrete set of events which has occurred or is
reasonably anticipated to occur with respect to the business of Dex, that
results or will result in a substantial and permanent decrease or increase in
the scope, nature or volume of the Data Center and Managed Services that the
Eligible Recipients will require from Vendor after such event(s) (the “New Scope
of Services”) in comparison to the scope, nature or volume of the Data Center
and Managed

Page 24 of 31



--------------------------------------------------------------------------------



 



      Services which would have been required if not for such event(s) (the
“Original Scope of Services”). Examples of Extraordinary Events include the
following:



  (i)   changes in locations where Dex operates;     (ii)   changes in products
of, or in markets served by Dex;     (iii)   mergers, acquisitions, divestitures
or reorganizations of Dex;     (iv)   changes in the method of service delivery;
    (v)   changes in laws and/or the applicable regulatory environment
applicable to Dex;     (vi)   changes in Dex market priorities;     (vii)  
elimination or addition of all or a part of a business unit (for example, the
shutting down of an entire business unit in a region);     (viii)   elimination
or addition of a specific service;     (ix)   other significant change in Dex’s
business operations; and     (x)   technological breakthroughs that will
dramatically reduce the cost of the Data Center and Managed Services or the
amount of resources required to support the systems or services supported by the
Vendor which breakthroughs are outside the normal evolution of technology
experienced by the information technology industry, was not generally available
as of the Amendment 4 Effective Date, is judged by the Parties to be reasonably
reliable and relevant and can be technically substituted or added by Vendor to
the Data Center and Managed Services.



  (b)   Major Event. As used in this Agreement, a “Major Event” means an
Extraordinary Event that would, by the application of Sections 11.13(c)(i) and
(ii), result, in the aggregate, in the New Scope of Services being greater or
less than the Original Scope of Services by more than fifteen percent (15%).    
(c)   Consequence of Major Event.



  (i)   If a Major Event occurs, the Parties shall enter into good faith
negotiations in order to address the consequences of the Major Event, including
any efficiencies, economies,

Page 25 of 31



--------------------------------------------------------------------------------



 



      savings and resource utilization reductions reasonably expected from such
Extraordinary Event. Dex and Vendor will agree on a procedure for reviewing such
Major Event, which shall be similar to the procedures utilized for
implementation of New Services, including an analysis of the impact of the Major
Event on the costs, quality, methodology, technology, etc. of the Data Center
and Managed Services. Once the Parties have agreed on the impact (if any), the
consequences thereof shall be implemented as a New Services Order or an
amendment to the Agreement, and shall provide that, the Charges shall be
equitably adjusted as the Parties shall agree, to reflect the benefit of such
efficiencies, economies, savings and resource utilization reductions and/or
additional costs of performing such Services.



  (ii)   In order to establish whether an Extraordinary Event amounts to a Major
Event, the New Scope of Services shall initially be estimated prior to or as
soon as possible following the occurrence of the Extraordinary Event, either (i)
based on Vendor’s actual costs of performance of the Original Scope of Services
provided and Vendor’s actual costs of performance (or savings from
non-performance) of the Data Center and Managed Services resulting from such
Extraordinary Event, or (ii) if such estimation is not feasible (as the Parties’
shall in good faith agree), then based on the Parties’ good faith estimations,
plus an appropriate accounting for any direct investment requirements or savings
associated with such Extraordinary Event. At the end of the twelve (12) month
period following the occurrence of the Extraordinary Event, the Parties shall
calculate the actual increase/decrease in Vendor’s Costs involved in the
performance of the Data Center and Managed Services. The Parties shall then
adjust the adjustment to the Charges due to such Major Event from such date
forward and shall also settle past accounts to reflect the accurate, agreed upon
adjustment to Charges. Vendor shall provide Dex such justification and
substantiation for any of such costs and/or savings as Dex may reasonably
require.

Page 26 of 31



--------------------------------------------------------------------------------



 



  2.35   A new Section 13.4 (File Access) is added to the Agreement, which reads
as follows:     13.4   File Access



      The Dex Contract Manager or other Dex Authorized Representative shall have
unrestricted access to, and the right to review and retain the entirety of, all
computer or other files containing Dex Data. At no time shall any of such files
or other materials or information be stored or held in a form or manner not
readily accessible to Dex. Vendor shall ensure that at all times the Dex
Contract Manager or other Dex Authorized Representative shall be provided or
have access to all passwords, codes, comments, keys, documentation and the
locations of any such files and other materials promptly upon the request of
Dex, including Equipment and Software keys and such information as to format,
encryption (if any) and any other specification or information necessary for Dex
to retrieve, read, revise and/or maintain such files and information. Upon the
request of the Dex Contract Manager, Vendor shall confirm that, to the best of
its knowledge, all files and other information provided to Dex are complete and
that no material element, amount, or other fraction of such files or other
information to which Dex may request access or review has been deleted,
withheld, disguised or encoded in a manner inconsistent with the purpose and
intent of providing full and complete access to Dex as contemplated by this
Agreement. For purposes of clarification, under no circumstances may Dex Data be
withheld by Vendor or access thereto be limited by Vendor pending the resolution
of any dispute.



  2.36   Section 15.3(c) (Efficiency and Cost Effectiveness; Systems
Optimization) is amended to add “and any other Equipment or Software used by
Vendor or its Affiliates or Subcontractors to provide the Data Center and
Managed Services ” immediately following the first reference to “Amdocs
Customized Software” therein.     2.37   Section 15.9 (Malicious Code) is
amended to replace the second (and final) sentence of the provision to read in
its entirety as follows:         Without limiting Vendor’s other obligations
under this Agreement, in the event Malicious Code is found in the Amdocs
Customized Software or in any Equipment, Software or systems managed or
supported by Vendor or used by Vendor or its Affiliates or Subcontractors to
provide the Data Center and Managed Services, Vendor shall exercise all
commercially reasonable efforts at no additional charge to Dex, to eliminate,
and reduce the effects of, such Malicious Code and, if the Malicious Code causes
a loss of operational efficiency or loss of data, to mitigate such losses and
restore such data with generally accepted data restoration techniques

Page 27 of 31



--------------------------------------------------------------------------------



 



  2.38   Section 15.10 (Disabling Code) is amended to add the following to the
end of the second sentence thereof:         ; provided, however, and without
limiting such obligation, Vendor further represents, warrants and covenants
that, with respect to any disabling code that may nonetheless be part of any
such third party software, Vendor shall not invoke or cause to be invoked such
Disabling Code at any time, including upon expiration or termination of this
Agreement for any reason, without Dex’s prior written consent.



  2.39   Section 18.3(a) (Limitation of Liability; Limitations of Liability) is
amended to replace the second (and final) sentence of the provision to read as
follows:         Additionally, except as provided in this Section 18.3, the
liability of either Party, for claims asserted by the other Party under or in
connection with this Agreement, regardless of the form of the action or the
theory of recovery, shall:



  (i)   for any individual event, act, occurrence or omission with respect to
Services other than the Data Center and Managed Services, be limited to Two
Million Dollars ($2,000,000);     (ii)   with respect to the Data Center and
Managed Services, be limited in the aggregate to Seven Million Dollars
($7,000,000); and     (iii)   in the aggregate (with respect to all Services),
including liability to which Section 18.3(a)(i) or Section 18.3(a)(ii) apply, be
limited to Fourteen Million Dollars ($14,000,000).



  2.40   Section 20.3(a) (Termination for Convenience; Termination for
Convenience of the Agreement) is amended to read in its entirety as follows:    
    Termination for Convenience of the Agreement. Dex may terminate the Term
with respect to (i) all of the Outsourcing Services, and/or (ii) all of the Data
Center and Managed Services, for convenience and without cause at any time by
giving Vendor at least one hundred eighty (180) days prior written notice
designating the termination date and Services to be terminated; provided,
however, such notice period shall be reduced to one hundred twenty (120) days
(A) prior to completion of the Implementation and Transition Period, and
(B) with respect to the Outsourcing Services after February 28, 2008. In the
event of such a termination for convenience, Dex shall pay to Vendor a
Termination Charge consisting of (i) the applicable “Termination Fee Charge”
designated in Section 7 of Schedule J (if any), and (ii) in the case of
termination of the Outsourcing Services, if Dex elects to retain the License,
the “Termination License Fee

Page 28 of 31



--------------------------------------------------------------------------------



 



      Charge” designated in Section 7 of Schedule J, calculated in each case and
payable as of the end of the Term. In the event that a purported termination for
cause by Dex under Section 20.1, including the situation in which an arbitration
pursuant to Section 20.1(c) determines that grounds for termination did not
exist pursuant to Section 20.1(a) or that a material default which existed was
cured during the applicable cure period, then such termination by Dex shall be
deemed to be a termination for convenience under this Section 20.3.



3.   Data Center and Managed Services



  3.1   As described above, a new Section D (Data Center and Managed Services),
is added to Schedule E to the Agreement and incorporated therein for all
purposes. The Data Center and Managed Services are further described on
replacement Attachment E-1 (Roles and Responsibility Matrix) and Schedule E.1
(Financial and Operational Responsibility Matrix), which are attached hereto as
Annexes 3 and 4, respectively.     3.2   Amdocs shall provide to Dex the Data
Center and Managed Services in accordance with the Agreement, as amended by this
Amendment.



4.   Restated Schedules

     The following Schedules are restated in their entirety:



  4.1   Attachment E-1 (Roles and Responsibility Matrix) to Schedule E to the
Agreement is hereby replaced in its entirety by the replacement Attachment E-1
(Roles and Responsibility Matrix: Part A — Amdocs Customized Software Roles and
Responsibility Matrix and Part B — Non-Amdocs Customized Software Roles and
Responsibility Matrix) to Schedule E that is attached to this Amendment as Annex
3.     4.2   Schedule O.1 (Dex Facilities) is hereby replaced in its entirety by
the restated Schedule O.1, attached to this Amendment as Annex 10.



5.   Amended Schedules

     The following Schedules are amended:



  5.1   Schedule C (Key Vendor Positions and Personnel) is amended in accordance
with Annex 1 to this Amendment.     5.2   Schedule E (Statement of Work) is
amended in accordance with Annex 2 to this Amendment.

Page 29 of 31



--------------------------------------------------------------------------------



 



  5.3   Schedule E.1 (Financial and Operational Responsibility Matrix) is
amended in accordance with Annex 4 to this Amendment.     5.4   Schedule G
(Service Levels and Service Level Credits) is amended as follows:         The
definition “Monthly Charges” contained in Section 1.4 thereof is amended to
replace the reference to “Outsourcing Services” with “Outsourcing Services and
Data Center and Managed Services”.     5.5   Attachments SLA-1 (Critical Service
Level Matrix) and SLA-2 (Key Measurements Matrix) and SLA-3 (Approved
Measurement Tools and Methodologies) to Schedule G to the Agreement are amended
in accordance with Annex 7 to this Agreement.     5.6   Schedule J (Charges) is
amended in accordance with Annex 9 to this Amendment.     5.7   Schedule R
(Reports) is amended in accordance with Annex 14 to this Amendment.



6.   New Schedules



  6.1   A new schedule, Schedule E.2 (Managed Third Parties) is adopted and is
attached as Annex 5 to this Amendment.     6.2   A new schedule, Schedule E.3
(Pass-Through Expenses) is adopted and is attached as Annex 6 to this Amendment.
    6.3   A new schedule, Schedule H (Amendment 4 Transition Plan) is adopted
and is attached as Annex 8 to this Amendment.     6.4   A new schedule,
Schedule O.3 (Data Center and Managed Services Software and Equipment: Part I —
Dex Applications; Part II — Dex Hardware; Part III — Dex Software Inventory) is
adopted and is attached as Annex 12 to this Amendment.     6.5   A new schedule,
Schedule O.5 (Additional Dex Provided Equipment) is adopted and is attached as
Annex 13 to this Amendment.



7.   Condition Precedent.



    The Parties acknowledge and agree that the effectiveness of this Amendment
is subject, as a condition precedent, to the express approval by Dex’s board of
directors of this Amendment on or prior to August 31, 2004 and unless and until

Page 30 of 31



--------------------------------------------------------------------------------



 



    such approval has been obtained, this Amendment shall be of no force and
effect; provided, however, that Dex shall promptly provide Vendor notice upon
such approval.

     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective duly authorized representatives as of the dates specified
below.

     
Dex Media, Inc.
  Amdocs, Inc.
By:                                             
  By:                                            
Name:                                         
  Name:                                        
Title:                                         
  Title:                                        
Date:                                        
  Date:                                        

Page 31 of 31